Citation Nr: 1234024	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for genital herpes, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to January 1991.  The Veteran also had reserve service from 1992 to 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veteran's Law Judge at a July 2010 hearing, and a transcript of this hearing is of record.  

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, to include a new VA examination.  The action specified in the November 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's genital herpes, type 2, did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for genital herpes, type 2, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

While there is no diagnosis of genital herpes in the Veteran's service treatment records, the Board notes that in August 1979, July 1980, November 1980, May 1984, and October and November 1988, the Veteran complained of symptoms such as lesions and scabs on the groin area and itching.  He was given varying diagnoses including tinea cruris, abrasions, pediculos pubis, and non-gonococcal urethritis.  On each occasion, his symptoms appear to have resolved without residual disability.  However, the Board has taken these point into consideration as possible indications of a problem.    

At his separation examination in November 1990, there was no evidence that the Veteran had been diagnosed with a sexually transmitted disease or any other chronic genito-urinary condition.  

However, at his July 2010 hearing, the Veteran testified that the symptoms he experienced in service were the same as those he currently experiences from his genital herpes, which was diagnosed in the mid 1990s, after separation from service.  He has alleged that he was never tested for herpes in service and that his condition was misdiagnosed.

In April 2004, the Veteran was afforded a VA examination.  He told the examiner that his first herpes attack occurred during active service.  In September 2004, after a review of the Veteran's claims folder, the examiner stated: "[the Veteran] was treated for non-gonoccocal urethritis 11-23-88.  The first attack of herpes did not occur till after 1997.  It is unlikely that an infection treated in 1988 could adversely affect a condition which did not appear till about 10 years later," and concluded that the two incidents were unrelated.  

However, while the examiner claims to have reviewed the Veteran's claims file, she does not discuss the significance, or lack thereof, of time the Veteran was treated prior to 1988 for similar symptoms.  

In November 2011, the Veteran was afforded a new VA examination.  At that time, the examiner concluded that the Veteran's current genital herpes type 2 did not have onset in service and was not otherwise related to the Veteran's active military service.  The examiner explained that the Veteran's symptoms as reported in his service treatment records are not consistent with genital herpes type II, the symptoms described in the Veteran's service treatment records are different than the symptoms the Veteran is currently describing, and it would be highly unlikely for the Veteran to develop a typical herpes rash many years after an initial atypical rash.  The examiner cited to both the Veteran's service treatment records and several medical references to support his conclusion.  

Based on all of the above evidence, the Board finds that entitlement to service connection for genital herpes is not warranted.  The Veteran was not diagnosed with genital herpes in service and both the April 2004 and November 2011 VA examiners have concluded that none of the symptoms the Veteran experienced in service are consistent with genital herpes.  Additionally, the Board can find no evidence that any the conditions the Veteran was diagnosed with in service such as tinea cruris, pediculos pubis, urethritis, or abrasions have persisted to the present time.  

While the Veteran has attempted to argue that his genital herpes had onset in service and was simply misdiagnosed (and the Board understands this point, which is why two medical opinions were obtained) he has not demonstrated that he has any knowledge or training in diagnosing or determining the etiology of such a condition.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer a medical diagnosis or etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran's genital herpes type II had onset in service is too complex to be addressed by a layperson.  This diagnosis or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Two VA examiners have addressed the issue and have concluded that the symptoms reported by the Veteran in service are not consistent with a diagnosis of genital herpes.  

Simply stated, the Board finds these medical opinions to be significantly more probative than the Veteran's unsubstantiated lay opinion and the problems noted in service.  

Accordingly, entitlement to service connection for genital herpes, type II is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The VCAA duty to notify was otherwise satisfied by a letter sent to the Veteran in June 2004.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the July 2010 Travel Board hearing before the undersigned Veterans Law Judge.  

The appellant was also afforded a VA medical examination in April 2004 and November 2011.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


